      Case: 1:20-cr-00251-SL Doc #: 20 Filed: 12/01/20 1 of 1. PageID #: 119




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                    :      CASE NO. 1:20CR00251
                                             :
                      Plaintiff,             :
                                             :      JUDGE SARA LIOI
       vs.                                   :
                                             :
DAVID M. SCHADE,                             :      MOTION TO
                                             :      WITHDRAW AS COUNSEL
                      Defendant.             :



       Defense counsel respectfully moves this Honorable Court for permission to withdraw as

counsel for Mr. Schade in this matter. Defense counsel learned of a conflict, which precludes the

Office of the Federal Public Defender from the further representation of Mr. Schade. Assistant

U.S. Attorney Carol Skutnik has been apprised of the nature of this conflict. Counsel requests

that the Court grant this motion to withdraw and appoint CJA counsel for Mr. Schade.

                                             Respectfully submitted,


                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar: 0051928

                                             s/Debra Kanevsky Migdal
                                             DEBRA KANEVSKY MIGDAL
                                             Ohio Bar No.: 0058762
                                             Assistant Federal Public Defender
                                             Akron Centre Plaza
                                             50 S. Main St., Ste. 700
                                             Akron, OH 44308
                                             Phone: 330-375-5739 Fax: 330-375-5738
                                             email address: debra_migdal@fd.org
